Title: From John Adams to Boston Patriot, 17 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, May 17, 1809.
				
				

Another of my crimes, according to my great accuser, page 28, was nominating Mr. Murray, without
previous consultation with any of my ministers. To this
charge I shall say but little at present.
In England the first magistrate is responsible for nothing; his ministers for every thing: Here according to
the practice, if not the constitution, the ministers are responsible for nothing; the president for every thing. He
is made to answer, before the people, not only for every
thing done by his ministers, but even for all the acts of
the Legislature: Witness the Alien and Sedition Laws.
In all great and essential measures, he is bound by his
honor and his conscience, by his oath to the constitution,
as well as his responsibility to the public opinion of the
nation, to act his own mature and unbiassed judgment,
tho’ unfortunately, it may be in direct contradiction
to the advice of all his ministers. This was my situation
in more than one instance. It had been so in the nomination of Mr. Gerry; It was afterwards so in the pardon
of Fries. Two measures that I recollect with infinite
satisfaction, and which will console me in my last hour. In the case now in question I perfectly knew the sentiments of all my ministers. I knew every argument
they could alledge, and moreover, I knew the secret motives that governed them, better than they did themselves.
I knew them then, and I know them now: Believe it or
disbelieve it who will, at the present time: hereafter the
world will be convinced of it.
I knew that if I called the Heads of Departments together, and asked their advice, three of them would very
laconically protest against the measure. The other two
would be loath to dissent from their brethren, and would
more modestly and mildly concur with them. The consequence would be, that the whole would be instantaneously communicated to A, B, C, D, E, F, &c. in the Senate, and G, H, I, &c. in the House of Representatives;
the public and the presses would have it at once, and a clamor raised and a prejudice propagated against the
measure, that would probably excite the Senate to put
their negative on the whole plan. If I had called the
Heads of Departments together, and asked their advice, I
knew from past experience, that their answers would have
been flat negatives. If I had asked their reasons, they
would be such arguments as Hamilton has recorded, for
he, it seems, was their recording secretary. 1. The etiquette which required, according to them, that France
should send a minister to us. 2. That a negotiation with
France would give offence to Great-Britain and to Russia,
and probably involve us in war with these powers. I
had twenty times answered these arguments, by saying
that there was no such etiquette. It was true that in antient and more barbarous times, when nations had been
inflamed by long wars, and the people wrought up to a
degree of fury, on both sides, so as to excite apprehensions
that ambassadors would be insulted or massacred by the
populace, or even imprisoned as in Turkey, sovereigns
had insisted that ambassadors should be exchanged and
that one should be held as a hostage for the other. It had
even been insisted that a French ambassador should embark at Calais, at the same hour that an English ambassador embarked at Dover. But these times were passed.
Nations sent ambassadors now as they pleased. Franklin
and his associates had been sent to France; Mr. Jay had
been sent to Spain; I had been sent to Holland; Mr.
Izzard had been commissioned to Tuscany; Mr. W. Lee,
to Vienna and Berlin, without any stipulation for sending
ministers in return. We had a minister in London three
years, without any minister from England in return. We
have had a minister at Berlin, without any from Prussia.
As to the offence that would be taken by Great Britain,
I asked, shall we propose any thing to France, or agree
to any thing inconsistent with our treaties and pledged
faith with England? Certainly not. What right has
England, then, to be offended? Have we not as clear a
right to make peace as she has? We are at war with
France, at least in part. If Britain should make peace 
with France, what right have we to complain, provided
she stipulates nothing inconsistent with her treaty with us?
As to Russia, what has she to do with us, or we with
her? I had confidence enough in the assurances given,
firmly to believe that our envoys would be received and
respected. Candidates enough were ready to run the
risque, and Hamilton himself would have been very proud
to have been one of them, if he had not been Commander
in Chief of the Army.
I will acknowledge that when the terror of the power and
anger of Great Britain have been held up to me, in a manner that appears, to me, to be base and servile, I sometimes
was provoked to say, that in a just cause, when the essential character and interests of the United States should be
wronged by Great Britain, I shall hold her power in total
contempt. It may be said, for it has been said, that this
was imprudent, and that I was fretted. Let it be said by
whom it will, I now repeat the same sentiment, after
the coolest reflection of ten years.
On the other hand, by making the nomination on my
own authority, I believed that the heads of departments
would have some discretion, and although I knew that
the British faction would excite a clamor, and that some
of the Senators, Representatives, and heads of departments would make no exertions to discountenance it, if
they did not secretly or openly encourage it: yet I was
so perfectly convinced of the national sense, and that the
Senate felt it so strongly, that they would not dare to
negative it, even if the majority had disliked it, which I
very well knew they did not. I thought a clamor after
the fact, would be much less dangerous than a clamor
before it. And so it proved in experience. A clamor
there was, as I always knew there would be, and Alexander Hamilton had a principal under-hand in exciting it.
It is well known that there are continued interviews
between the members of the Senate and the members of
the House, and the heads of departments. Eternal solicitations for nominations to office, are made in this manner. There is not an executive measure, that members  	of Congress are not almost constantly employed in pumping from the heads of departments. There is not a
legislative measure that the heads of departments do not
intermeddle in. It really deserves consideration whether
it would not be better that heads of departments should
be members of the legislature. There they would be
confronted in all things. Now all is secrecy and darkness. Washington, I know, was nearly as much vexed
and tortured by these things as I was, and resigned his
office to get rid of them. And so would I have done,
with great joy, if I could have been sure of a successor
whose sentiments were as conformable to mine, as he
knew mine were to his.

				
					John Adams.
				
				
			